UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANU ALLEN,
Plaintifé,
12 Civ. 6758 (LAP)
-against—
SEALED ORDER
CHANEL, INC.,
Defendant.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

The Court has received several inquiries regarding its order
dated August 21, 2020, in which it ordered that search engines and
websites remove materials discussing the above-captioned action
from their websites. (See dkt. no. 94 [Under Seal] .) The Court
has invited comment on the order from those parties who have
submitted inquiries. Any such comment shall be submitted to the
Court by email to PreskaNYSDChambers@nysd.uscourts.gov within 21
days of service of this order.

The Court will send any comments received to Plaintiff Anu
Allen as she directs, either by email or in hard copy, and will

give her an opportunity to respond.+ Ms. Alien shall submit any

 

| The Court presumes that Defendant Chanel, who took no position
on Ms. Alien’s original request to seal the docket, will have no
interest in responding to the comments submitted to the Court.
Nonetheless, the Court will also provide by email any comments
received to Defendant’s counsel. Should Defendant wish to file a
response, it may do so within 21 days of service of the comment by
the Court.

Tp ee

a

mee

Pipi
response to the comments within 21 days of service by the Court.
Upon receipt of this order, Ms. Allen shall as soon as practicable
email the Court at PreskaNySDChambers@nysd.uscourts.gov indicating
whether she would like to receive comments by email or in hard
copy.

After the Court has received all submissions, it will decide
whether they are to be docketed. Any docketing of the submissions
will be done under seal in order to protect Ms. Allen’s privacy
and reputational interests, pending further order of the Court.

The Clerk of the Court is respectfully directed to mail a
copy of this order to Ms. Ailen.

SO ORDERED.

Dated: New York, New York
September 30, 2020

wetllale Fewkg

LORETTA A. PRESKA
Senior United States District Judge

Tiers

MI Vi phone ccc t ETE Bee

cecal [eBid beosRRMH =: <=
